Title: To George Washington from Colonel Armand, 28 December 1779
From: Armand (Armand-Charles Tuffin, marquis de La Rouërie)
To: Washington, George


        
          Mon General.
          [c.28 Dec. 1779]
        
        Le temps de mes Services en amerique Comparé avec Celui de quelques francois, au quel le Congress avoit accordé des promotions de Grade m’avoit engagé a Solliciter l’hyver passé la Commission de brigadier, le Commité que le Congress me fit l’honneur de nommer pour mes affaires, me dit que pour le moment present, il ettoit impossible de m’accorder ma demande, parce que Cela ettoit Contraire a larrangement present de larmée, surtout nayant Servi que deux Campagnes, mais que a la fin de la Campagne prochaine qui maintenant est la Campagne passée Je Serois Honoré de Cette Commission, en Consequence Je fis part a ma famille, a mon seigneur le prince de Condé, et mr le marechal duc de biron de la promesse que J’avois obtenue, Si nullement Je n’ettois pas fait brigadier il paroîteroit certain que par ma Conduite, Jai elloigné de moi non Seulement sa bonne volonté, mais l’espece d’engagement du Congress a mon egard.
        Cependant Je suis Sensible que Cette même promotion ne plairoit pas a nôttre armée, dans Cette idée Seulle, Je Consentirois Si Son Exellence le laissoit a mon choix de m’en aller dans l’armée du sude ou il y a moins de Generaux et d’anciens Colonels que dans Celle Ci, ou dailleur la mort du Comte de pulaski semble m’offrir Cette place avec plus de justice qua d’auttres, par la raison de ressemblence entre nos deux Corps le nombre d’almands et de francois qui Sy trouvent tant dans les officiers

que dans les Soldats, et ma Commission de brigadier accordée pour Cet objet ne pouroit nullement faire valoir les pretentions a Ce meme Grade des francois qui ont Servi ici, Car ils ne se trouveroient pas dans le même Cas que moi de Joindre un Corps levé par eux a un auttre du même Genre. mais avant mon depart Je prie Son Exellence de m’honorer d’unne lettre au Congress ou d’un Certificat, du quel Je lui donne ma parolle d’honneur que Je ne ferai nulle mantion, ni au Congress, ni a l’embassadeur ni même a mes amis que toutes mes affaires ne Soyent finies avec le Congress.
        Si Je restois dans Cette armée ici, Je me trouverois obligé d’abbandonner toutes mes pretentions au rang de brigadier, Car Je Sent moi même quelles Seroient déplacées et peut êttre injurieuses a des officiers dont les Services egallent, et surpassent même les miens, par faits et ancieneté. Je me soumetterois avec plaisir a la loi que le bon ordre et le respect pour des officiers plus anciens que moi me prescript a Cet égard. dans ce cas les themoignages que Son exellance maccorderoit Seroient de la plus grande Necessité a la Sureté de mon Honeur.
        dans les deux Cas Je donne ma parole de ne faire auccun usage, pour obtenir la Commission de brigadier du Certificat ou lêttre dont Je Serois Honoré.
        que Je parte pour georgie ou que Je reste ici, Je Supplie Son exellence de ne pas abbandonner mon Sort, quelle peut rendre ainsi que Celui de ma famille Honneur pour la durée de ma vie. et Jose l’assurer que Je suis et serai toujours, tout prêt a abbandonner toute idée de promotion, ou tout auttre objet qui respectivement a ma persone, et a lidée quelle voudroit bien Concevoir de mon faible merite deplairoient a son exellence.
        l’argent que Jai au bureau de la Guerre me Servira a arreter les deserteur et faire quelques recrues; mais Je Crois que de nouvaux ordres de Son Exellence sur Cet objet Seroient necessaires.
        Jose assurer Son Exellence que les chevaux de mes dragoons ont etté achetés sur mes propres fonds, mappartiennent, et que Ceux que Jai perdu, Sont nullement a ma perte. Je n’en demanderois pas du Continant si largent de papier, navoit pas tombé de valleur, a un si bas degré, et si inégal aux lêttres déchange que Je tire sur france, que dans l’instant present, ma fortune en est un peu dérangée.
        Je supplie Son Exellence de vouloir bien me donner Ses

derniers ordres sur les objets de Cette lettre et de celles que le Cnl Hamilton a eu l’honneur de lui Communiquer les Jours passé; affin que Je puisse Suivre le plan de Conduite necessaire aux affaires du Corps et au grand respect avec le quel jai l’honneur dêttre de son Exellence le tres Humble et tres obeissant Serviteur
        
          armand
        
      